Pursuant to Ind.Appellate Rule 65(D), this      Nov 26 2014, 10:13 am
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

NANCY A. McCASLIN                               GREGORY F. ZOELLER
McCaslin & McCaslin                             Attorney General of Indiana
Elkhart, Indiana
                                                ROBERT J. HENKE
                                                Deputy Attorney General

                                                CHRISTINA D. PACE
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION OF )
THE PARENT-CHILD RELATIONSHIP OF:   )
                                    )                   No. 20A03-1402-JT-72
A.B. (Minor Child)                  )



                    APPEAL FROM THE ELKHART CIRCUIT COURT
                        The Honorable Terry C. Shewmaker, Judge
                      The Honorable Deborah A. Domine, Magistrate
                             Cause No. 20C01-1310-JT-17


                                    November 26, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                                  STATEMENT OF THE CASE

        Appellants-Respondents, A.M.B. (Father) and H.L.B. (Mother) (collectively,

Parents), appeal the trial court’s Order terminating their parental rights to their minor child,

A.B. (Child).

        We affirm.

                                                 ISSUE

        Parents raise one issue on appeal, which we restate as follows: Whether the Indiana

Department of Child Services (DCS) presented sufficient evidence to support the trial

court’s termination of Parents’ parental rights.

                            FACTS AND PROCEDURAL HISTORY

        Father and Mother are the parents of the Child, born on March 12, 2004.1

On October 16, 2007, DCS took the then-three-year-old Child into protective custody after

both Parents tested positive in a drug screen for methamphetamine and amphetamines. On

October 25, 2007, based on concerns about drug usage in the home and an incident of

domestic violence between Parents, the trial court adjudicated the Child to be a Child in

Need of Services (CHINS). The Child remained in foster care while Parents, at DCS’

direction, participated in addictions assessments, random drug tests, psychological

evaluations, and therapy. Parents successfully completed their case plans, and in August




1
  Mother has two other children from a previous relationship, a daughter, D.F., born in 1997, as well as an
adult son, B.F. Although the termination proceedings and this appeal pertain solely to the Child, DCS has
previously instituted protective proceedings on behalf of D.F. and B.F. involving both Parents.

                                                    2
of 2008, the Child was reunited with her Parents. On October 7, 2008, DCS closed the

CHINS case.

       Four years later, on September 27, 2012, the DCS office in Elkhart County received

a report of neglect, endangerment, and exposure to illegal drug manufacturing concerning

the Child. In particular, the report alleged that after their house burned down, which

authorities suspected was the result of manufacturing methamphetamine, Parents and the

Child moved in with friends, who also lived in a reputed “meth house” in Goshen, Indiana.

(Appellants’ App. p. 76). The reporting source further averred that Parents had disregarded

the Child’s hygiene and educational needs. On October 4, 2012, DCS made contact with

Father and notified him of the ongoing investigation. Father informed DCS that Mother

and the Child had relocated to Georgia to live with the Child’s paternal grandmother

(Grandmother). At this time, Father gave his consent for DCS to interview the Child and

to obtain her records, but he refused to submit to a drug test. Later that day, DCS learned

that Grandmother had not seen Father, Mother, or the Child for two years. In a subsequent

effort to question Father about his deception, DCS realized that Father had provided invalid

contact information. For the next several weeks, DCS unsuccessfully attempted to locate

Father, Mother, and the Child.

       On October 16, 2012, after discovering that the Child was enrolled at an elementary

school in Goshen, DCS pulled the Child out of her second grade classroom and took her to

the Child Advocacy Center for a forensic interview. DCS notified Mother of their location,

and when Mother arrived, she consented to a drug screen for both her and the Child. The

Child’s drug screen was negative, but Mother tested positive for methamphetamine and

                                             3
amphetamines. In addition, DCS procured the Child’s school records, which indicated that

the Child had transferred schools on four separate occasions since beginning kindergarten;

that she had to repeat her first-grade year; and that she was placed in a special needs class

for her below-grade-level reading skills. The Child’s attendance record revealed eighteen

and one-half absences and ten tardies in kindergarten, thirty-six absences and twenty

tardies in her first year of first grade, twenty-eight absences and ten tardies in her second

year of first grade, and a three-week gap at the beginning of her second-grade year during

which the Child was not enrolled in any school. In light of Parents’ prior history with DCS

and their attempts to evade detection, along with concern about the Child’s exposure to

methamphetamine and her academic deficiencies, on October 24, 2012, DCS took the

Child into emergency protective custody. At Parents’ request, DCS placed the Child with

a classmate’s family.

       On October 25, 2012, DCS filed a petition alleging the Child to be a CHINS. On

November 1, 2012, Parents admitted that the Child was in need of services based on the

allegations of their drug use and the Child’s irregular school attendance, and they agreed

to cooperate with DCS. Following Parents’ qualified admission, the trial court adjudicated

the Child to be a CHINS. On November 29, 2012, the trial court issued a Dispositional

Order, which required Parents, in part, to notify DCS of any changes in employment or

contact information; enroll in any program “recommended by [DCS] or other service

provider and ordered by the courts” within thirty days of the referral and to participate in

each “program without delay or missed appointments”; abstain from consuming,

manufacturing, or exchanging any illegal controlled substances; complete a substance

                                             4
abuse assessment and follow treatment recommendations; submit to random drug and

alcohol screens within twenty-four hours of request; attend supervised visits with the Child;

and pay weekly child support. (Appellants’ App. p. 124).

       On December 18, 2012, DCS referred Parents to a counseling center, where a

licensed clinical social worker (LCSW) completed their substance abuse assessments.

Following her interview with Father, the LCSW recommended that he “be placed as

quickly as possible in an inpatient setting for drug and alcohol treatment.” (Exh. D, p. 4).

As for Mother, the LCSW recommended therapeutic treatment to resolve the underlying

issues that trigger her substance abuse. On January 23, 2013, DCS referred both Parents

to its contracted provider for out-patient therapy services.

       On February 4, 2013, DCS filed a motion to modify the Child’s placement. At a

modification hearing on February 14, 2013, the DCS case manager testified that the Child

requested the change because there was too much competition involved in living with a

classmate. Former neighbors and friends of the family, B.S. and R.S. (Foster Parents),

welcomed DCS’ request to take custody of the Child, and Parents agreed that placement

with Foster Parents would best serve the Child’s interests. The trial court accordingly

granted DCS’ motion to place the Child with Foster Parents. Following her change of

placement, the Child began to thrive both academically and emotionally. Foster Parents

reported an improvement in the Child’s grades and that she is now performing at grade-

level, as well as that the Child has integrated into their family and “knows [that] she’s loved

and nurtured.” (Transcript p. 130). Foster Parents are willing to adopt the Child.



                                              5
       During the course of the proceedings, Parents made no progress in their plans to be

reunited with the Child. As of March 2013, Parents had attended just two sessions with

their therapist. Besides their missed therapy appointments, Parents failed to obtain and

maintain employment, and consequently did not pay any child support, and their sporadic

attendance at supervised visits began having a detrimental impact on the Child’s emotional

well-being.   Parents consistently failed their drug screens, testing positive on seven

(Father)/eight (Mother) occasions for various combinations of amphetamines,

methamphetamine, THC, opiates, oxycodone, and cocaine.             Furthermore, Parents

repeatedly moved and changed their telephone numbers without updating DCS, which

inhibited the ability of DCS and other service providers to make appointments and to

monitor Parents’ progress. From mid-April of 2013 through the end of May 2013, Father

was unable to participate in his DCS case plan because he was incarcerated on an

outstanding warrant. On May 15, 2013, DCS filed a Verified Information for Rule to Show

Cause. At a hearing on June 18, 2013, the trial court, finding that Parents had not “fully

followed through with services” or regularly visited the Child, held them in contempt of

court. (Tr. p. 120).

       Despite the contempt finding, Parents did not demonstrate any renewed effort to

regularly attend counseling or to secure steady employment or housing, so on August 19,

2013, DCS informed Parents of its intent to change the permanency plan from reunification

to adoption. Upon this notification, Parents reported having suicidal thoughts and checked

themselves into a hospital. Also, Father called the DCS office and made threats, which



                                            6
resulted in the issuance of a protective order that prohibited Father from having any contact

with the DCS case manager unless it related to the case.

       On October 2, 2013, DCS filed a Petition for the Involuntary Termination of the

Parent-Child Relationship. Thereafter, Parents began attending their supervised visits on

a consistent basis, and each passed one drug screen. In January of 2014—approximately

two weeks prior to the scheduled termination hearing, Parents notified DCS that they had

been accepted into a substance abuse program at Hope Ministries in South Bend, which

provided housing so long as Parents abided by the program. On January 24, 2014, the trial

court conducted an evidentiary hearing on DCS’ Petition. On January 30, 2014, the trial

court issued its Order terminating Parents’ rights.

       Parents now appeal. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

                                   I. Standard of Review

       In reviewing the termination of a parent’s rights, it is a long-settled tenet of this

court that the trial court is entitled to considerable deference. In re D.B., 942 N.E.2d 867,

871 (Ind. Ct. App. 2011). Our court does not reweigh evidence or assess the credibility of

witnesses. In re G.Y., 904 N.E.2d 1257, 1260 (Ind. 2009). Rather, we will consider only

the evidence, and any inferences reasonably derived therefrom, most favorable to the trial

court’s judgment. Id. Here, the trial court supported its decision with findings of fact and

conclusions thereon; thus, pursuant to Indiana Trial Rule 52(A), our court will “not set

aside the findings or judgment unless clearly erroneous.” In addition, Indiana Code section

31-37-14-2 requires that a finding in a termination proceeding “be based upon clear and

                                             7
convincing evidence.” Accordingly, in reviewing whether the trial court’s findings or

judgment are clearly erroneous, we must determine “whether the evidence clearly and

convincingly supports the findings and the findings clearly and convincingly support the

judgment.” In re I.A., 934 N.E.2d 1127, 1132 (Ind. 2010).

                             II. Termination of Parental Rights

       The traditional right of parents to direct the care, custody, and control of their

“children is ‘perhaps the oldest of the fundamental liberty interests.’” In re G.Y., 904

N.E.2d at 1259 (quoting Troxel v. Granville, 530 U.S. 57, 65 (2000)). The Fourteenth

Amendment to the United States Constitution prevents the State from unduly interfering

with parents’ decisions regarding the upbringing of their children. C.A. v. Ind. Dep’t of

Child Servs., 15 N.E.3d 85, 93 (Ind. Ct. App. 2014). However, parental rights are not

absolute; in fact, they are “subordinate[] to the children’s interests when the children’s

emotional and physical development is threatened.” Lang v. Starke Cnty. Office of Family

& Children, 861 N.E.2d 366, 371 (Ind. Ct. App. 2007), trans. denied.

       A court may terminate parental rights “when parties are unable or unwilling to meet

their responsibility as parents.” In re A.I., 825 N.E.2d 798, 805 (Ind. Ct. App. 2005), trans.

denied. Because the termination of parental rights permanently severs the parent-child

relationship, it is an extreme sanction that “is intended as a last resort, available only when

all other reasonable efforts have failed.” C.A., 15 N.E.3d at 92. The purpose of termination

is to protect the children, not to punish the parents. Lang, 861 N.E.2d at 371. In such

cases, Indiana law stipulates that DCS must establish, in part,

       (A) that one (1) of the following is true:

                                              8
            (i)   The child has been removed from the parent for at least six (6)
                  months under a dispositional decree.
       ****
       (B) that one (1) of the following is true:
            (i) There is a reasonable probability that the conditions that resulted
                  in the child’s removal or the reasons for placement outside the
                  home of the parents will not be remedied.
           (ii) There is a reasonable probability that the continuation of the
                  parent-child relationship poses a threat to the well-being of the
                  child.
          (iii) The child has, on two (2) separate occasions, been adjudicated a
                  child in need of services;
       (C) that termination is in the best interests of the child; and
       (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). DCS must prove each statutory element by clear and

convincing evidence. In re E.M., 4 N.E.3d 636, 642 (Ind. 2014).

       On appeal, Parents challenge the sufficiency of the evidence supporting the trial

court’s conclusion that there is either a reasonable probability that the conditions

necessitating the Child’s removal will not be remedied or that the continuation of the

parent-child relationship poses a threat to the Child’s well-being, as well as that termination

is in the Child’s best interests.

              A. Reasonable Probability That Conditions Will Not Be Remedied

       Parents contend that DCS did not present sufficient evidence that the conditions

resulting in the Child’s removal and continued placement outside of their care will not be

remedied.    In evaluating whether DCS has sufficiently established this element for

termination, the trial court should “judge a parent’s fitness to care for [his or] her children

at the time of the termination and take into consideration evidence of changed conditions.”

Prince v. Dep’t of Child Servs., 861 N.E.2d 1223, 1229 (Ind. Ct. App. 2007). Evidence


                                              9
concerning “the parent’s habitual patterns of conduct” is indicative of “the probability of

future detrimental behavior.” In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000). To

this end, the trial court may consider facts of “a parent’s prior criminal history, drug and

alcohol abuse, history of neglect, failure to provide support, and lack of adequate housing

and employment.” A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1157 (Ind. Ct.

App. 2013), trans. denied. The trial court may also reasonably take into account the

services offered by DCS and the parent’s response thereto. In re B.D.J., 728 N.E.2d at

201.

        In this case, the Child was removed from Parents’ custody due to “unstable housing,

allegations of drug use and drug manufacturing by the [P]arents, and [P]arents’ neglect of

[the Child’s] hygiene and her education. At the time the [C]hild was removed, the [P]arents

were homeless, unemployed, and using drugs.” (Appellants’ App. p. 25). At the time DCS

filed its Petition, the Child had been removed from Parents’ care for a year, but Parents had

not taken any measures to remedy any of these issues. As the trial court found, in relevant

part,

        At the time of the termination hearing[,] the [P]arents had produced only one
        negative drug screen, but they testified that they were clean. . . . [P]arents,
        however, had yet to finish a drug treatment program, they were unemployed,
        and except for a temporary apartment at [Hope Ministries], they were still
        without a permanent home.

        ****
        Therapists . . . all tried to work with [Parents], and all described[] that
        [P]arents failed to show up and as a consequence all three therapists assessed
        the prognosis of the [P]arents for sobriety as poor.

        ****


                                              10
       Here, the habitual patterns of conduct of [Parents] are actions that
       demonstrate a long history of serious drug use and addiction. . . . [The Child]
       was removed from her [P]arents on October 16, 2007, because of [their] drug
       use, the [P]arents sobered and [the Child] returned to their care six months
       later. But [the Child] was removed again on October 24, 2012, because of
       [their] drug use. . . . [Parents’] sobriety, if in fact true, is recent and motivated
       by the filing of the Petition . . . . Their sobriety, if true, is admirable but it is
       not enough to overcome a long history of drug use and relapse. . . .

       ****
       [P]arents never asked for help and they simply did not make the positive
       changes necessary to support a conclusion that the circumstances that
       resulted in the removal of [the Child] changed enough, it at all, to believe
       that it is a permanent change. Under the circumstances of this case, the
       [c]ourt finds very little change, and surely not enough [change] and surely
       not long enough . . . to suggest there has been a remedy for the reason that
       [the Child] was removed.

(Appellants’ App. pp. 25-29).

       Parents do not specifically challenge any of the trial court’s findings as being

unsupported by the evidence. Instead, they argue that the trial court’s determination is

based on insufficient evidence because “DCS failed to provide the access to help [that]

[they] needed”—namely, “in-patient drug and addictions treatment for Father and . . . the

type of counseling that [the LCSW] indicated Mother needed.” (Appellants’ Br. pp. 18-

19). Without access to services that would have enabled them to remedy the conditions

that led to the Child’s removal, Parents posit that DCS thwarted their “chance to be

successfully reunited with their [C]hild.” (Appellants’ Br. p. 19). We disagree.

       Following the removal of a child from his or her parents, DCS must undertake

reasonable efforts “to make it possible for the child to return safely to the child’s home as

soon as possible.” Lang, 861 N.E.2d at 377. Thus, DCS routinely implements parental

participation plans and offers various services designed to assist parents with regaining

                                                11
custody of their children. In re B.D.J., 728 N.E.2d at 201. However, “the law concerning

termination of parental rights does not require [DCS] to offer services to the parent to

correct the deficiencies in childcare.” Id. (emphasis added). Instead, it is the responsibility

of the parent—and the parent alone—to make the changes necessary to remedy the

conditions that warranted DCS’ intervention. Prince, 861 N.E.2d at 1231. In fact, even if

DCS offers no services, a trial court may still terminate parental rights so long as DCS

proves the statutory elements by clear and convincing evidence. Id.

       In the present case, DCS endeavored to engage Parents in various services—

including substance abuse assessments and therapy, random drug tests, and a referral to a

consultant to assist Parents with securing employment and housing. Parents, however,

neither availed themselves of these resources nor undertook to independently remedy their

problems. Although the LCSW recommended that Father be placed “in an inpatient setting

for drug and alcohol treatment[,]” the DCS case manager testified that DCS does not have

a contracted provider for in-patient substance abuse treatment, and it is not a service that

DCS is able to provide. (Exh. D., p. 4). DCS and Father discussed his option to

independently pursue in-patient treatment, and, as an alternative, DCS offered to provide

out-patient therapy. It is unclear whether Father sought admission into an in-patient

program, although he testified that “there’s three months waiting list at any in-patient.”

(Tr. p. 362). It is undisputed, though, that Father attended no more than six out-patient

therapy sessions as he saw no “point in going” because it did nothing to help decrease his

desire to use drugs. (Tr. p. 360). Similarly, following the LCSW’s recommendation “that

[Mother] be given the opportunity to immediately engage in therapeutic treatment[,]” DCS

                                              12
referred her for out-patient counseling. (Exh. E., p. 4). Like Father, Mother attended only

six sessions over the course of five months; plus, she arrived under the influence for at least

one session and entirely disregarded her therapist’s instructions to supplement their

sessions by finding a sponsor and attending at least three weekly meetings with Alcoholics

Anonymous or Narcotics Anonymous.

       Because Parents refused to attend their therapy sessions with any regularity, DCS

had no basis for discerning whether their recurring failed drug screens were the product of

an unsuitable treatment regimen or “because [Parents] simply [did] not care enough about

reunification to maintain sobriety under any form of treatment.” Prince, 861 N.E.2d at

1231. The burden is not on DCS or the trial court to continually monitor and modify a

parent’s treatment until the parent finally achieves sobriety. Id. If a parent believes that

“the services ordered by the court are inadequate to facilitate the changes required for

reunification, then the onus is on the parent to request additional assistance from the court

or DCS.” Id. Here, Father never requested a different therapist or a more intensive

treatment program, and when the court inquired about Parents’ progress during pre-Petition

hearings, Father never complained about the sufficiency of his services. On the other hand,

despite Mother’s lack of participation in her own program, when she expressed her

dissatisfaction with her therapist to the court in September of 2013, DCS immediately

arranged for Mother to return to the LCSW for therapy, as Mother requested. However,

after only two appointments, which Father also attended, Parents rejected the LCSW’s

offer for individual counseling sessions and failed to appear for any more appointments.

Thus, rather than exerting any effort to combat their substance abuse with the assistance of

                                              13
DCS’ services or other resources, Parents opted to “sit idly by”; as a result, they may not

now “successfully argue that [they] [were] denied services to assist [them] with [their]

parenting.” In re B.D.J., 728 N.E.2d at 201.

        Moreover, DCS did not pursue termination of Parents’ rights because they failed to

comply with the LCSW’s specific therapy recommendations; rather, DCS sought

termination because of their utter refusal to make any efforts toward achieving sobriety or

stability in their employment and housing. Our courts have previously found that a parent

who refuses to attend DCS appointments and classes demonstrates ambivalence and “an

unwillingness to change existing conditions.” Id. Additionally, it was only after DCS filed

the Petition—at which point Parents had been recalcitrant in their case plans for more than

a year—that Parents demonstrated any iota of effort toward reunification. We find that

Parents’ eleventh-hour enrollment in Hope Ministries was too little too late, and we further

agree with the trial court that Parents’ relapse history creates doubt as to whether they will

achieve long-lasting success. Therefore, we find that clear and convincing evidence

supports the trial court’s determination of a reasonable probability that the conditions

necessitating the Child’s removal will not be remedied.2

                                        B. Child’s Best Interests

        Next, Parents contend that the evidence does not support the trial court’s conclusion

that termination of their parental rights is in the Child’s best interests. Again, Parents’




2
  Because we do not find the trial court’s conclusion to be clearly erroneous, we need not address Parents’
alternative argument that the trial court erred in concluding that the continuation of the parent-child
relationship poses a threat to the Child’s well-being. See I.C. § 31-35-2-4(b)(2)(B)(i)-(ii).

                                                    14
argument is premised solely on DCS’ failure to place Father “in in-patient drug and

addictions treatment and to provide Mother with therapeutic counseling to address issues

resulting in her drug use.” (Appellants’ Br. p. 21). Parents assert that the trial court’s best

interests determination is clearly erroneous because “the [C]hild should not be a victim of

DCS action that is contrary to the court[’s] orders.”             (Appellants’ Br. p. 21).

Notwithstanding the fact that Parents elected not to support their position with cogent

reasoning or citations to authority, we will address the issue rather than dismissing it as

waived. See Ind. Appellate Rule 46(A)(8)(a).

       An evaluation of a child’s best interests “should not be based merely on the factors

identified by . . . DCS, but instead should be based on the totality of the circumstances.”

Lang, 861 N.E.2d at 373. “A parent’s historical inability to provide adequate housing,

stability and supervision coupled with a current inability to provide the same will support

a finding that termination of the parent-child relationship is in the child’s best interests.”

Castro v. State Office of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct. App. 2006),

trans. denied. In making this determination, the trial court is not required to “wait until a

child is irreversibly harmed such that his or her physical, mental, and social development

are permanently impaired.” In re A.D.W., 907 N.E.2d 533, 540 (Ind. Ct. App. 2008).

       As already discussed in detail, the onus was on Parents, not DCS, to either obtain or

request the services necessary to be able to adequately care for the Child, and the evidence

clearly reveals that Parents made no progress in being able to provide a stable environment

for the Child. The trial court acknowledged that Parents and the Child have a very loving

relationship, noting the testimony of the visitation supervisors that Parents always

                                              15
interacted positively and appropriately with the Child. Nevertheless, the trial court relied,

in part, on the opinions of the DCS case manager, the Child’s therapist, and the Child’s

court appointed special advocate (CASA), who all recommended terminating Parents’

rights. See In re T.F., 743 N.E.2d 766, 776 (Ind. Ct. App. 2001) (noting that opinions of

the CASA and DCS case manager may support determination of child’s best interests),

trans. denied. Specifically, the DCS case manager testified that whereas Parents failed to

make any substantial progress at any point during DCS’ involvement, the Child has thrived

in her current placement and is bonded with Foster Parents and her two foster siblings. The

Child’s therapist testified that the Child “needs somebody that can be stable and safe and

dependable[,]” but in her relationship with Parents, Child puts herself at risk in order to

protect and please them. (Tr. p. 202). The therapist also opined that the continuation of

the Child’s co-dependent relationship with Parents would prevent her from ever having a

“healthy, . . . mutually respectful relationship as an adult.” (Tr. p. 199). Similarly, the

Child’s CASA testified that Parents’ inconsistency has caused anxiety in the Child and

even some behavioral problems, but with Foster Parents, the Child is finally “in a stable

home. She is loved, she has been taken care of.” (Tr. p. 332).

       Furthermore, we find that the record is replete with additional support for the trial

court’s determination. Parents have established a pattern of putting their own needs ahead

of their Child’s needs, including the fact that they missed nineteen visits with the Child. In

the midst of these proceedings, Grandmother gifted Parents with a sum of money to use as

a down payment on a house, but Parents discarded this opportunity to find stable housing

for the Child by depleting the funds on a hotel room. Also, the Child’s removal from

                                             16
Parents in 2007 prompted only a temporary period of sobriety, and with this present

removal, Parents made no effort to discontinue their drug use until mere weeks before the

termination hearing.        It is well established that “the time for parents to rehabilitate

themselves is during the CHINS process, prior to the filing of the petition for termination.”

Prince, 861 N.E.2d at 1230. Even more disturbing to us is Mother’s attempt to convince

the trial court that she and Father are committed to maintaining their newfound sobriety

because they risk losing their free housing if they violate Hope Ministries’ policies; yet the

risk of permanently losing their Child was apparently insufficient motivation for Parents

to sacrifice their drug habits. Throughout this process, Parents have not only demonstrated

a complete aversion to even minimal cooperation with DCS, they have actually blamed

and threatened DCS for their failed drug screens and their absences from visitation and

other appointments. Therefore, we find that clear and convincing evidence supports the

trial court’s determination that termination serves the Child’s best interests.3

                                            CONCLUSION

        Based on the foregoing, we conclude that DCS presented clear and convincing

evidence to support the trial court’s termination of Parents’ parental rights.

        Affirmed.

MATHIAS, J. and CRONE, J. concur




3
  Parents also claim that DCS deprived them of due process, but because their argument is a reiteration of
their assertion that DCS failed to offer adequate services and is devoid of cogent reasoning or references to
supportive authority, we decline to address this challenge. App. R. 46(A)(8)(a).

                                                     17